


Exhibit 10.45

 

MUTUAL RELEASE AGREEMENT

 

THIS MUTUAL RELEASE AGREEMENT (the “Release Agreement”) is entered into
effective this 7th day of August, 2003 (the “Release Date”), by and among
Peregrine Systems, Inc., a Delaware corporation and Debtor and Debtor In
Possession (“PSI”) under Case No. 02-12740 (JKF), jointly administered (the
“Case”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) and Peregrine Remedy, Inc., a Delaware corporation and
Debtor and Debtor In Possession (“Remedy”) in the Case and those PSI and Remedy
subsidiaries and other affiliates who are also signatories to this Release
Agreement (collectively, the “Peregrine Parties” and individually, a “Peregrine
Party”), on the one hand, and Wells Fargo HSBC Trade Bank, N.A., a National
Banking Association (the “Lender,” and, together with the Peregrine Parties, the
“Parties”), on the other hand, with respect to the following facts and
circumstances:

 

A. Pursuant to that certain Order Pursuant to Section 1129 of the Bankruptcy
Code Confirming Debtors’ Fourth Amended Plan of Reorganization, as Modified,
Dated July 14, 2003, the Bankruptcy Court has approved and confirmed the Fourth
Amended Plan of Reorganization of Peregrine Systems, Inc. and Peregrine Remedy,
Inc. (as modified, the “Plan”).

 

B. Section V.B.2.b(4) of the Plan provides that the Parties shall mutually
execute and deliver a release agreement on the Effective Date (as defined in the
Plan).

 

C. The Parties are executing and delivering this Agreement in satisfaction of
the requirements of Section V.B.2.b (4).

 

D. Except for terms specifically defined herein, the capitalized terms used
herein shall have the same meanings as such terms have when utilized in that
certain Agreement Regarding Purchaser Bank Arrangements of even date herewith,
among the Peregrine Parties, Lender and others (as amended, modified or
supplemented from time to time, the “Purchaser Bank Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which each of the Parties hereby agrees:

 

1. Peregrine Parties’ Release.

 

(a)           Peregrine and Remedy, for themselves and anyone claiming by,
through or under them, hereby release and absolutely discharge Lender and each
and all of its successors and assigns (collectively, the “Debtor Lender
Releasees”) of and from any and all rights, claims, demands, debts, fees,
penalties, payments, liabilities, accounts, reckonings, obligations, costs,
expenses, liens, interests, security interests, actions, and causes of action,
of every kind and nature whatsoever, whether known or unknown, matured or
unmatured, absolute or contingent (the foregoing are collectively referred to
herein as “Claims”), which Peregrine and/or Remedy may now have, own, or at any
time heretofore have ever had, owned, or held against Lender (hereinafter
collectively referred to as the “Debtor Released Claims”); provided, however,
nothing herein shall be deemed to release, discharge or affect any Excluded
Claims (as hereinafter defined) and the Debtor Released Claims shall not include
any Excluded Claims.

 

(b)           The Peregrine Parties, for themselves and each and all of their
respective successors, assigns, affiliates, and anyone claiming by, through or
under them, hereby release and

 

1

--------------------------------------------------------------------------------


 

absolutely discharge Lender and each and all of its affiliates, successors, and
assigns, and all present and former representatives, agents, employees,
attorneys, shareholders, partners, venturers, members, principals, officers, and
directors (collectively, the “Lender Releasees”) of and from any and all Claims,
which the Peregrine Parties may now have, own, or at any time heretofore have
ever had, owned, or held against the Lender Releasees, or any of them, to the
extent that (and only to the extent) such Claims arise out of, under or in
connection with or relate to the Trade Bank Purchase Documents, the Forbearance
Agreement, or, in each case, the transactions contemplated thereby (hereinafter
collectively referred to as the “Peregrine Released Claims”); provided, however,
nothing herein shall be deemed to release, discharge or affect any Excluded
Claims and the Peregrine Released Claims shall not include any Excluded Claims.

 

(c)           As used in this Agreement, “Excluded Claims” means any Claims, to
the extent (and only to the extent) they:

 

(i)            (A) constitute claims owned or held by Peregrine or Remedy
against Lender or constitute Claims owned or held by Lender against Peregrine or
Remedy, (B) arise out of, under or in connection with or relate to the Trade
Bank Purchase Documents, or the transactions contemplated thereby, and (C)
constitute Claims to be performed, paid or observed solely after the Release
Date (it being expressly understood, that if any Claim is to be performed, paid
or observed multiple times (whether before or after the Release Date), that each
such performance, payment or observation shall for purposes hereof be deemed and
considered a separate and individual Claim); and/or

 

(ii)           are liens, interests or security interests arising under the
Trade Bank Purchase Documents in the Trade Bank Purchased Accounts; and/or

 

(iii)          arise out of or under the Purchaser Bank Agreement; and/or

 

(iv)          arise out of or under any agreement or transaction between any one
or more Peregrine Parties and any one or more other persons or entities, with
respect to which agreement or transaction (in whole or in part) Lender has
acquired, directly or indirectly, a security interest or other interest from one
or more of such other persons or entities and such Claim arises out of the
security interest or other interest acquired by Lender; provided, however, that
to the extent that any such security interest or other interest is in a “Past
Due Purchase Obligation” (as defined in the Forbearance Agreement), such Claim
shall be subject to the terms of the Releases (as defined in Paragraph 3 below)
and shall in no event be deemed an Excluded Claim hereunder (subject to the
immediately preceding proviso, but without otherwise limiting the generality of
the foregoing, this clause (iv) shall include as Excluded Claims any Claims
arising as a result of Lender acquiring a security interest or other interest in
any account, payment intangible or other payment obligations owed by any
Peregrine Party from the person or entity to which such account, payment
intangible or other payment obligations is owed); and/or

 

(v)           arise out of or under the agreements or arrangements described on
Exhibit “A” attached hereto and incorporated herein by this reference.

 

2

--------------------------------------------------------------------------------


 

2. Lender’s Release.

 

(a)           The Lender, for itself and anyone claiming by, through or under
it, hereby releases and absolutely discharges Peregrine, Remedy and each and all
of their respective successors and assigns (collectively, the “Debtor
Releasees”) of and from any and all Claims which the Lender may now have, own,
or at any time heretofore have ever had, owned, or held against Peregrine and/or
Remedy (hereinafter collectively referred to as the “Lender Released Debtor
Claims”); provided, however, nothing herein shall be deemed to release,
discharge or affect any Excluded Claims and the Lender Released Debtor Claims
shall not include any Excluded Claims.

 

(b)           The Lender, for itself and anyone claiming by, through or under
it, hereby releases and absolutely discharges the Peregrine Parties and each and
all of their respective successors, and assigns, and all present and former
representatives, agents, employees, attorneys, shareholders, members,
principals, officers, and directors (collectively, the “Peregrine Releasees”) of
and from any and all Claims which the Lender may now have, own, or at any time
heretofore have ever had, owned, or held against the Peregrine Releasees, or any
of them, to the extent that (and only to such extent) such Claims arise out of,
under or in connection with or relate to the Trade Bank Purchase Documents, the
Forbearance Agreement, or, in each case, the transactions contemplated thereby
(hereinafter collectively referred to as the “Lender Released Claims”);
provided, however, nothing herein shall be deemed to release, discharge or
affect any Excluded Claims and the Lender Released Claims shall not include any
Excluded Claims.

 

3. Scope of Release. The releases provided for in Paragraphs 1 and 2 of this
Release Agreement (collectively, the “Releases”) shall be effective as full and
final accords and satisfactions and general releases of and from all Lender
Released Claims, Lender Released Debtor Claims, Debtor Released Claims and
Peregrine Released Claims. In furtherance of this intention, the Peregrine
Parties and Lender each hereby acknowledge that that they are fully familiar
with Section 1542 of the California Civil Code, which Section provides as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with debtor.”

 

The Peregrine Parties and Lender further each hereby waive and relinquish any
right or benefit which they have or may have under Section 1542 of the
California Civil Code or any similar provision of statutory or non-statutory law
of California or any other jurisdiction to the fullest extent that the Parties
may lawfully waive such rights and benefits pertaining to the subject matter of
the Releases. In that regard, the Parties further acknowledge that they are
aware that they or their attorneys may hereafter discover Claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the subject matter of the Releases, and that it is the Lender’s and
Peregrine Parties’ intention, respectively, fully, finally, and forever to
settle and release all of its possible Claims (other than Excluded Claims) with
respect to the matters which are the subject matter of the Releases.  It is
expressly understood that notwithstanding the discovery or existence of any such
additional or different claims or facts, such Releases shall be and remain in
full force and effect as full and complete releases with respect to Debtor
Released Claims, Lender Released Claims, Lender Released Debtor Claims and
Peregrine Released Claims, as applicable. The Peregrine Parties and Lender each
further acknowledge that the other(s) has not made any representation of any
kind or character whatsoever in order to induce the execution of this Agreement.

 

4. Applicable Law, Etc. This Release Agreement shall be enforced, interpreted,
and construed in accordance with internal laws of the State of California,
without regard to conflicts

 

3

--------------------------------------------------------------------------------


 

of laws principles. Whenever the context of this Release Agreement may so
require, the singular shall include the plural, the male gender shall include
the female gender and/or the neuter and vice versa.

 

5. Authority, No Prior Transfer. The persons executing this Release Agreement on
behalf of a Party hereby represent and warrant that they are duly-authorized to
execute and deliver this Agreement on behalf of such Party, and that when so
executed and delivered, this Release Agreement will be binding upon and
enforceable against that Party. The Lender, as to the Lender Released Claims and
the Lender Released Debtor Claims, and the Peregrine Parties, as to the Debtor
Released Claims and the Peregrine Released Claims, each represent and warrant to
the other(s) that they have not heretofore transferred or assigned, or granted
to any third party any interest of any kind in or with respect to, the Lender
Released Claims, the Lender Released Debtor Claims, the Debtor Released Claims,
or the Peregrine Released Claims, as applicable, or purported to take any of the
foregoing actions.

 

6. Bankruptcy Court Jurisdiction; Waiver of  Jury Trial. Until substantial
consummation (as defined in 11 U.S.C. sec. 1101(2)) of the Plan, the Bankruptcy
Court shall have exclusive jurisdiction to resolve and determine all disputes
and other matters arising in connection with the interpretation or enforcement
of this Release Agreement (collectively, “Disputed Matters”) and each Party
hereby expressly consents and submits to such jurisdiction. Following such
substantial consummation, jurisdiction shall be non-exclusive and shall lie in
such state or federal court(s) as may properly assert jurisdiction over the
Disputed Matter in question. In addition, each of the Parties hereby expressly
and irrevocably waives all right to trial by jury in any action, proceeding or
claim arising out of or relating to this Release Agreement.

 

7. Payment of Expenses. In the event any action (whether or not in a court
proceeding) shall be required or initiated to interpret, implement, modify, or
enforce the terms and provisions of this Release Agreement, and/or to declare
any Party’s rights hereunder, the prevailing party in such action shall be
entitled to recover from the losing party all of its reasonable fees and costs.

 

8. Complete Agreement of Parties. This Release Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof. Any
supplements, modifications, waivers or terminations of this Release Agreement
shall not be binding unless executed in writing by the parties to be bound
thereby. No waiver of any provision of this Release Agreement shall constitute a
waiver of any other provisions of this Release Agreement (whether similar or
not), nor shall such waiver constitute a continuing waiver unless otherwise
expressly so provided.

 

9. Execution In Counterparts. This Release Agreement may be executed in any
number of counterparts each of which, when so executed and delivered, shall be
deemed an original, and all of which together shall constitute but one and the
same agreement.

 

10. Consultation with Counsel. Each Party acknowledges that it is freely and
voluntarily entering into this Release Agreement. Moreover, each Party also
acknowledges that it has been represented by counsel of its own choice in the
preparation and negotiation of this Release Agreement.

 

11. Benefited Parties. Those parties comprising Debtor Lender Releasees, Lender
Releasees, Debtor Releasees and Peregrine Releasees who are not signatories to
this Release Agreement are intended third party beneficiaries of this Release
Agreement and the Releases provided for herein.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Release Agreement as of this
7th day of August, 2003.

 

 

LENDER:

 

 

 

WELLS FARGO HSBC TRADE BANK, N.A.
a National Banking Association

 

 

 

 

 

By:

/s/ ERNIE PINDER

 

ERNIE PINDER

 

RELATIONSHIP MANAGER

 

5

--------------------------------------------------------------------------------


 

 

PEREGRINE PARTIES:

 

 

 

PEREGRINE SYSTEMS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

 

 

 

 

PEREGRINE REMEDY, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

 

 

 

 

 

 

 

 

TELCO RESEARCH CORPORATION,

 

 

a Tennessee corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE DIAMOND, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE CALIFORNIA PADRES, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE ONTARIO BLUE JAYS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

6

--------------------------------------------------------------------------------


 

 

BALLGAME ACQUISITION CORPORATION, a
Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

President and CEO

 

 

 

 

 

 

 

 

 

 

OCTOBER ACQUISITION CORPORATION, a

 

Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director, CEO and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE BODHA, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

 

 

By.

/s/ Gary G. Greenfield

 

 

Its:

CEO and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE FEDERAL SYSTEMS, INC.,
an Illinois corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

CEO President and Director

 

 

 

 

 

 

 

 

 

 

LORAN NETWORK SYSTEMS, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director

 

 

 

 

 

 

 

 

 

 

PEREGRINE SYSTEMS OF CANADA. INC., a

 

corporation organized under the laws of Canada

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

7

--------------------------------------------------------------------------------


 

 

PEREGRINE NOVA SCOTIA COMPANY,

 

a Nova Scotia unlimited liability company,

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE SYSTEMS LTD.,

 

 

a corporation organized under the laws of Ontario

 

 

 

 

 

 

 

 

 

By:

/s/ Kathryn Vizas

 

 

Its:

Director and Secretary

 

 

 

 

 

 

 

 

 

 

PEREGRINE OTTAWA NOVA SCOTIA COMPANY,

 

a Nova Scotia unlimited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

 

 

 

 

 

 

 

 

PEREGRINE NETWORKS CANADA INC.,

 

a corporation organized under the laws of Canada

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

 

 

 

 

 

 

 

 

LORAN INTERNATIONAL TECHNOLOGIES INC., a
corporation organized under the laws of Canada

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

 

 

 

 

 

 

 

 

LORAN NETWORK SYSTEMS INC.,

 

 

a corporation organized under the laws of Canada

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

8

--------------------------------------------------------------------------------


 

 

REMEDY CANADA LTD.,

 

 

a corporation organized under the laws of Ontario

 

 

 

 

 

 

 

 

 

By.

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

 

 

 

 

 

 

 

 

EXTRICITY (CANADA) CORP.,

 

 

a Nova Scotia unlimited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary G. Greenfield

 

 

Its:

Director and President

 

 

9

--------------------------------------------------------------------------------
